DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-14 are pending and currently under consideration for patentability under 37 CFR 1.104.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “capturing unit which is provided in the insertion unit” (the examiner notes the capturing unit is located proximal to the insertion unit, not provided in the insertion unit), “a light source which is provided in the insertion unit” (The examiner notes that the light source is provided in the lighting unit, not the insertion unit; the lighting unit is located proximal to the insertion unit), “endoscope camera”, and “hyperspectral camera”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4, 10, and 12-14 are objected to because of the following informalities:  
Claim 1 recites “the vagina”. The examiner believes “a vagina” are the correct words to use here.
Claim 1 recites “the uterus”. The examiner believes “a uterus” are the correct words to use here.
Claim 1 recites “the cervix”. The examiner believes “a cervix” are the correct words to use here.
Claim 2 recites “the outside”. The examiner believes “an outside” are the correct words to use here.
Claim 2 recites “the screening”. The examiner believes “a screening” are the correct words to use here.
Claim 3 recites “a lighting”. The examiner believes “the lighting” are the correct words to use here.
Claim 4 recites “the surface”. The examiner believes “a surface” are the correct words to use here.
Claim 4 recites “a lighting”. The examiner believes “the lighting” are the correct words to use here.
Claim 10 recites “the center”. The examiner believes “a center” are the correct words to use here.
Claim 10 recites “so that be far from the center of the hollow”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “so that it may be far from a center of the hollow”.
Claim 12 recites “the light source”. The examiner believes “a light source” are the correct words to use here.
Claim 12 recites “the cervical tissue”. The examiner believes “a cervical tissue” are the correct words to use here.
Claim 13 recites “the light source”. The examiner believes “a light source” are the correct words to use here.
Claim 13 recites “the light”. The examiner believes “the light source” are the correct words to use here.
Claim 14 recites “the penetrating hoe side”. The examiner believes “a penetrating hoe side” are the correct words to use here.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Capturing unit” in claims 1, 2, 5, and 7
“Lighting unit” in claims 1 and 3
“Optical unit” in claims 4 and 13
“Communication unit” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the Applicant’s specification below as performing the claimed function, and equivalents thereof.
“an endoscope camera and a hyperspectral camera” (page 4) & “may hold a smartphone provided with a capturing camera”
“a light source 310 and a light guide 320” (page 12)
“a linear polarizer (LP) and a 1/4X retarder” (page 5)
“a main pipe 121 and an auxiliary pipe 122” (page 20)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0248951 to Fletcher et al. (hereinafter “Fletcher”).
Regarding claim 1, Fletcher discloses in Fig. 4 of a mobile colposcopy device for early diagnosis of cervical cancer (Fig. 4- imaging apparatus 10) comprising: 
	an insertion unit (Fig. 4 - speculum 18) which is inserted into the vagina of a woman (Fig. 4 - In particular, speculum 18 may be sized and shaped for proper interface with various body cavities, including nasal, oral, vaginal, and anal cavities, etc), has a penetrating hole formed in one end coming into contact with the uterus (Fig. 4 - speculum aperture 19), and is provided with a capturing path communicating with the penetrating hole ([0046]- The back wall 68 of the housing 40 comprises an imaging opening 42 that is configured to line up with optical tube 56); 
	a capturing unit which is provided in the insertion unit so as to capture the cervix through the capturing path (Fig. 4 - base member 14); and 
	a lighting unit which is provided on the capturing path of the insertion unit and irradiates a lighting to the cervix through the penetrating hole (Fig. 4 - LED flash 24).
Regarding claim 3, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, and Fletcher further discloses wherein the lighting unit includes a light source which is provided in the insertion unit to irradiate a lighting on the capturing path (Fig. 4- handset LED 24); and a light guide which induces the lighting generated in the light source in a direction of the penetrating hole (Fig. 4-fiber optic bundle 50 a).
Regarding claim 4, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, and Fletcher further discloses further comprising: an optical unit which is provided on the capturing path and blocks reflection light which is reflected on the surface of a cervical tissue to be introduced to the penetrating hole and transmits only a lighting which is reflected to the penetrating hole from an inside of the cervical tissue by passing through the surface of the cervical tissue (Fig. 4-camera 22).
Regarding claim 5, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, and Fletcher further discloses wherein the capturing unit (Fig. 4 - base member 14) holds a smartphone (Fig. 4-device 12) provided with a capturing camera (Fig. 4-camera 22), and supports the smartphone so that the capturing camera faces the penetrating hole so that the capturing camera captures the cervix through the penetrating hole ([0052]- all optical apertures (speculum aperture 19 , optical tube aperture 58 , optical opening 42 , and optical port 32 ) are in substantially concentric alignment with camera 22).
Regarding claim 6, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 5, and Fletcher further discloses wherein an insertion space is provided at the other end of the insertion unit and formed so that the smartphone is inserted (Fig. 4 - base member 14), but formed with a setting port in which a capturing lens of the capturing camera is set at a position facing the penetrating hole (Fig. 4 - imaging port 32; [0044]- The base 14 also comprises and an imaging port 32 allowing line of sight for the phone's camera 22 from the releasable optical assembly 16).
Regarding claim 7, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 4, and Fletcher further discloses wherein the capturing unit is any one of an endoscope camera and a hyperspectral camera (Fig. 4-camera 22).
Regarding claim 12, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, and Fletcher further discloses wherein the insertion unit has an inner diameter which is tapered to be closer to the penetrating hole so that scattering light output from the light source and scattered by an inner wall surface is incident to the cervical tissue (Fig. 4- speculum attachment 18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0248951 to Fletcher et al. (hereinafter “Fletcher”) and further in view of U.S. Publication No. 2017/0055811 to Germain et al. (hereinafter “Germain”).
Regarding claim 2, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, but Fletcher does not expressly teach wherein the insertion unit is formed with an inlet so as to communicate with the capturing path to prevent condensation from occurring on the capturing unit and to circulate air on the capturing path to the outside or inject a test solution during the screening of the cervix.
However, Germain teaches of an analogous endoscopic device wherein the insertion unit is formed with an inlet so as to communicate with the capturing path to prevent condensation from occurring on the capturing unit and to circulate air on the capturing path to the outside or inject a test solution during the screening of the cervix (Fig. 1- valve-connectors 110 a, 110 b; see [0051]- [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher to utilize an inlet, as taught by Germain.  It would have been advantageous to make the combination for coupling to a fluid inflow source ([0051] of Germain).
Regarding claim 14, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 2, but Fletcher does not expressly teach wherein the insertion unit further includes a communication unit which communicates with the inlet and is formed in a circumferential direction along an inner circumferential direction of the insertion unit, and at least one ejection pipe which is extended to the penetrating hole side along the capturing path from the communication unit and has an outlet so that external air introduced through the inlet is ejected to an end of the penetrating hole or a test solution is ejected to the penetrating hole side.
However, Germain teaches of an analogous colposcopy device wherein the insertion unit further includes a communication unit (Fig. 3a- extension 208 & J-connection 215) which communicates with the inlet (Fig. 3A- port 206) and is formed in a circumferential direction along an inner circumferential direction of the insertion unit (Fig. 3a- extension 208 & J-connection 215), and at least one ejection pipe which is extended to the penetrating hole side along the capturing path from the communication unit and has an outlet so that external air introduced through the inlet is ejected to an end of the penetrating hole or a test solution is ejected to the penetrating hole side (Fig. 3A-  Channel 205; see [0060]-[0064]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher to include a communication unit, as taught by Germain. It would have been advantageous to make the combination in order to create a non-slidable connection ([0063] of Germain).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0248951 to Fletcher et al. (hereinafter “Fletcher”) and further in view of U.S. Publication No. 2005/0277811 to Richards et al. (hereinafter “Richards”).
Regarding claim 8, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, but Fletcher does not expressly teach wherein the penetrating hole is inclined at a predetermined angle based on a longitudinal center line of the capturing path.
However, Richards teaches of an analogous endoscopic device wherein the penetrating hole is inclined at a predetermined angle based on a longitudinal center line of the capturing path (Fig. 5- end face 5; [0048]-the end face 5 may be tapered).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher so that the penetrating hole is inclined at a predetermined angle based on a longitudinal center line of the capturing path, as taught by Richards. It would have been advantageous to make the combination in order to help avoid catching on tissue or other structures in the opening ([0048] of Richards).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0248951 to Fletcher et al. (hereinafter “Fletcher”) and further in view U.S. Publication No. 2016/0287063 to Ramanujam et al. (hereinafter “Ramanujam”).
Regarding claim 9, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 1, but Fletcher further discloses further comprising: an extension unit which extends a space in the vagina when the insertion unit is inserted into the vagina.
However, Ramanujam teaches of an analogous mobile colposcopy device including an extension unit which extends a space in the vagina when the insertion unit is inserted into the vagina (Fig. 6-Fig. 7- cavity expander 600).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher in include an extension unit which extends a space in the vagina when the insertion unit is inserted into the vagina, as taught by Ramanujam. It would have been advantageous to make the combination in order to expand a human cavity ([0053] of Ramanujam).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0248951 to Fletcher et al. (hereinafter “Fletcher”) and further in view U.S. Publication No. 2016/0287063 to Ramanujam et al. (hereinafter “Ramanujam”) and U.S. Publication No. 2020/0107714 to Bar-or et al. (hereinafter “Bar-or”). 
Regarding claim 10, Fletcher, as modified by Ramanujam, teaches the mobile colposcopy device for early diagnosis of cervical cancer of claim 9, but Fletcher does not expressly teach wherein the extension unit has a hollow so that an end of the insertion unit may be inserted, but includes a first extension member and a second extension member which are supported to each other to be rotatable with each other so that be far from the center of the hollow; and a plurality of handles which are formed in the extension unit and held by an operator to rotate the extension members.
However, Ramanujam teaches of an analogous mobile colposcopy device wherein the extension unit has a hollow so that an end of the insertion unit may be inserted (Fig. 6-Fig. 7- cavity expander 600), but includes a first extension member (Fig. 7- member 604) and a second extension member (Fig. 7- member 602) which are supported to each other to be rotatable with each other so that be far from the center of the hollow ([0054]- The colposcope 100 includes a mechanism for controlling movement of the members 602 and 604 between the open and closed positions).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher, as modified by Ramanujam so that extension unit includes a first extension member and a second extension member, as taught by Ramanujam. It would have been advantageous to make the combination in order to expand a human cavity ([0053] of Ramanujam).
Additionally, Bar-or teaches of an analogous mobile colposcopy device including a plurality of handles which are formed in the extension unit and held by an operator to rotate the extension members (Fig. 1A- rear handle 122 and front handle 127).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher, as modified by Ramanujam to utilize a plurality of handles in the extension unit, as taught by Bar-or.  It would have been advantageous to make the combination in order to aid in the insertion of an imaging device into a cavity in a body ([0031] of Bar-or).
Regarding claim 11, Fletcher, as modified by Ramanujam and Bar-or, teaches the mobile colposcopy device for early diagnosis of cervical cancer of claim 10, but neither Fletcher nor Ramanujam expressly teach wherein the insertion unit has a guide groove extended in a predetermined length along an insertion direction to the vagina, and the extension unit has a guide protrusion formed on any one of the first extension member and the second extension member so as to be inserted to the guide groove.
However, Bar-or teaches of an analogous colposcopy device wherein the insertion unit has a guide groove extended in a predetermined length along an insertion direction to the vagina (Fig. 2 - camera 230), and the extension unit has a guide protrusion formed on any one of the first extension member and the second extension member so as to be inserted to the guide groove (Fig. 2- guide tube 225).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher, as modified by Ramanujam and Bar-or, to utilize a guide groove and guide protrusion, as taught by Bar-or. It would have been advantageous to make the combination in order to aid in the insertion of an imaging device into a cavity in a body ([0031] of Bar-or). The examiner also notes that rearrangement of parts requires only routine skill in the art (MPEP 2144.04 (VI)(C)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0248951 to Fletcher et al. (hereinafter “Fletcher”) and further in view of U.S. Publication No. 2008/0130108 to Bayer et al. (hereinafter “Bayer”).
Regarding claim 13, Fletcher discloses the mobile colposcopy device for early diagnosis of cervical cancer of claim 4, but Fletcher does not expressly teach wherein the optical unit consists of a linear polarizer (LP) which is provided on the capturing path and forms a parallel polarization (P-polarization) of light output from the light source and a 1/4X retarder (QWP) which is provided behind the linear polarizer based on an output direction of the light on the capturing path to form light passing through the linear polarizer to a left circular polarization.
However, Bayer teaches of an analogous endoscopic device wherein the optical unit consists of a linear polarizer (LP) which is provided on the capturing path and forms a parallel polarization (P-polarization) of light output from the light source (Fig. 2 - polarizing filters 46 , 48) and a 1/4X retarder (QWP) which is provided behind the linear polarizer based on an output direction of the light on the capturing path to form light passing through the linear polarizer to a left circular polarization ([0037]- [0038]- A circular polarizing filter often has a composite structure that includes a linear polarizing filter and a quarter wave retarder).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fletcher to utilize a linear polarizer and a 1/4X retarder, as taught by Bayer. It would have been advantageous to make the combination in order to eliminate the problem of light interference ([0010] of Bayer). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795